Citation Nr: 0637275	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  01-03 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than November 5, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969 and from January 1971 to January 1974.  
This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an effective date 
earlier than June 29, 1999, for the award of TDIU.  In 
January 2003, the Board remanded the case to the RO for the 
issuance of a statement of the case.  The veteran perfected 
his appeal as to this matter in February 2003.  By decision 
dated in June 2003, the Board granted an earlier effective 
date of November 5, 1997, for the award of TDIU.  The veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In a March 2006 memorandum decision, the Court affirmed the 
portion of the Board's June 2003 decision that found that a 
December 10, 1990, RO determination became final.  The 
portion of the Board's decision that found that an April 3, 
1991, RO determination became final was reversed, and the 
issue of whether the veteran is entitled to an effective date 
earlier than November 5, 1997, for the grant of TDIU benefits 
was remanded to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the outset, it is noteworthy that the Court's decision 
reversing the Board's June 2003 decision in part, and 
remanding such part for further action by the Board did not 
identify any VCAA notice problems in this case.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In any event, it is 
the policy of VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where 
the veteran is unemployable due to service connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  

As noted above, by decision in June 2003, the Board granted 
an earlier effective date of November 5, 1997, for the award 
of TDIU.  In so doing, the Board found that rating decisions 
in October 1989, November 1990, March 1991 and October 1993 
that denied TDIU became final because the veteran either did 
not appeal, or did not timely perfect an appeal as to these 
determinations.  The Board also found that a claim for TDIU 
was received by the RO on August 5, 1998.  Subsequent to the 
RO's receipt of that claim, VA outpatient treatment records 
were obtained indicating the veteran was totally disabled 
because of his service-connected PTSD.  The Board granted an 
earlier effective date of November 5, 1997, based on a VA 
outpatient treatment record of that date which notes that the 
veteran was totally disabled as a result of his service-
connected disabilities.

In the March 2006 memorandum decision, the Court affirmed the 
portion of the Board's June 2003 decision that found that a 
December 10, 1990 RO determination (November 1990 rating 
decision) became final.  However, the Court reversed the 
portion of the Board's decision that found that an April 3, 
1991 RO determination (March 1991 rating decision) became 
final.  Specifically, the Court found that the veteran had 
submitted a claim for TDIU (based on the RO's receipt of VA 
treatment records, see 38 C.F.R. § 3.157) on February 5, 
1991.  The RO mailed notice of its decision on April 2, 1991, 
and a statement of the case (SOC) was issued to the veteran 
in January 1992.  However, the Court found that the notice of 
appellate rights accompanying the SOC was legally 
insufficient and affirmatively misleading; that the April 3, 
1991, RO determination never became final; and that a 
February 2003 substantive appeal was effective as to the 
January 1992 SOC.  The Court held that the appellant has had 
a TDIU claim pending since, at least, February 5, 1991.  

It is also significant here that prior to June 29, 1999 the 
schedular percentage requirements for TDIU were not met.  In 
the memorandum decision the Court noted that in light of the 
fact that the matter before the Board in June 2003 was an 
earlier effective date question, it was unclear from 
38 C.F.R. § 4.16 on its face whether the Board had the 
authority to award an effective date for TDIU prior to when 
the veteran met the schedular requirements of 38 C.F.R. 
§ 4.16a.  Because the effective date of the RO's grant of 
TDIU which was before the Board in June 2003 was the date 
when 38 C.F.R. § 4.16a schedular requirements were first met, 
the Board concludes that the June 2003 Board decision's award 
of TDIU from the earlier effective date of November 5, 1997 
was indeed an award of an extraschedular rating in the first 
instance, in violation of Floyd v. Brown, 9 Vet. App. 88, 94-
97 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  
As any award of TDIU prior to November 5, 1997 would be a 
further award of an extraschedular rating in the first 
instance, consideration of such matter must be referred to 
the Director, Compensation and Pension Service.  

Furthermore, the Court's memorandum decision orders the Board 
to "determine the date on which the appellant became 'unable 
to secure or follow a substantially gainful occupation as a 
result of service connected disabilities'", and to " 
determine the precise date on which the veteran's TDIU claim 
is deemed received under the provisions of § 3.157" [see 
Court's explanation in the May 2006 Memorandum Decision, at 
the top of page 7]  . ."if such determination is necessary 
to readjudicate the claim."  Inasmuch as the RO has not made 
initial determinations on these matters, due process concerns 
dictate that the RO be afforded the initial opportunity to 
address them.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should review the entire record 
from December 10, 1990 and determine "the 
date on which the appellant became unable 
to secure or follow a substantially 
gainful occupation as a result of service 
connected disabilities".  As part of this 
determination, the RO must also find 
whether any VA treatment/examination 
record prior to February 5, 1991 
constitutes an informal claim for TDIU 
under 38 C.F.R. § 3.157.  Then, if 
indicated, the RO should refer the case to 
the Director, Compensation & Pension for a 
determination whether the veteran is 
entitled to TDIU in accordance with 
38 C.F.R. § 4.16(b) at any point prior to 
November 5, 1997.

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided an appropriate 
supplemental SOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The purposes of this remand are to comply with the mandates 
of the Court's remand and to meet due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


